EXHIBIT 10.4

 



TERMINATION

 

 

THIS TERMINATION (this “TERMINATION”) is entered into as of February 21, 2017 by
and between RIVER NORTH EQUITY, LLC (“INVESTOR”), and EL CAPITAN PRECIOUS
METALS, INC., a Nevada corporation (the “COMPANY”).

 

WHEREAS, Investor and the Company are parties to (i) that certain Equity
Purchase Agreement dated as of March 16, 2016, as amended by Amendment No. 1
thereto dated December 9, 2016 (as so amended, the “EPA”) pursuant to which the
Company may, in its discretion, issue and sell to Investor, from time to time as
provided in the EPA, and Investor shall purchase up to Five Million Dollars
($5,000,000) of the Company’s Common Stock, all upon the terms and subject to
the conditions contained in the EPA; and (ii) that certain Registration Rights
Agreement dated as of March 16, 2016 (the “RRA” and together with the EPA as the
“RIVER NORTH AGREEMENTS”); and

 

WHEREAS, Investor has requested that the Company terminate the Agreements and
contemporaneously enter into substantially similar equity purchase and
registration rights agreements with L2 Equity, LLC, an affiliate of Investor
(the “L2 AGREEMENTS “), and the Company desires to accommodate such request.

 

NOW, THEREFORE, in consideration of the foregoing and of the terms and
conditions hereafter set forth, the parties agree as follows:

 

1.       TERMINATION OF THE RIVER NORTH AGREEMENTS. Upon the execution and
delivery of the L2 Agreements, the River North Agreements, including all
obligations of the parties thereunder, shall terminate and thereafter be of no
further force or effect; provided, however, that termination of the River North
Agreements shall not relieve any party from liability for a breach occurring
prior to such termination.

 

2.       COUNTERPARTS. This Amendment may be executed in multiple counterparts,
each of which may be executed by less than all of the parties and shall be
deemed to be an original instrument which shall be enforceable against the
parties actually executing such counterparts and all of which together shall
constitute one and the same instrument. This Amendment may be delivered to the
other parties hereto by email of a copy of this Amendment bearing the signature
of the parties so delivering this Amendment.

 

IN WITNESS WHEREOF, the parties hereto have caused this Termination to be
executed by the undersigned, thereunto duly authorized, as of the date first set
forth above.

 

RIVER NORTH EQUITY LLC           By:  /s/ Edward M. Liceaga     Name: Edward M.
Liceaga
Title: President  

 

  EL CAPITAN PRECIOUS METALS, INC.           By:  /s/ Stephen J. Antol     Name:
Stephen J. Antol
Title: Chief Financial Officer

 

 